Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach wherein a thickness of the central portion of the insert member is smaller than a thickness of an edge portion of the insert member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
February 24, 2022